The opinion of the Court was drawn up by
Weston C. J.
The statute under consideration of 1835, c. 194, was made for the preservation of the kinds of fish, therein mentioned. And it is to receive a reasonable construction, in fur? therance of that public and beneficial object. The second section positively requires that the gate of the weir should be kept open, during the period, when the passage of the fish was not to be impeded. By the fourth section, the owners of weirs are at liberty to take fish between sunrise on Monday, and sunset on Saturday in each week.' Whatever could be secured within this period, are lawfully taken for their use. From sunset on Saturday to sunrise on Monday, the law forbids them under penalties, either to take fish or to impede their passage “ in weirs.” The terms of the statute are too plain and clear in oúr judgment, to justify the con? struction, for which the counsel for the defendants contends.
Judgment on the verdict,